DETAILED ACTION
       Claims 27-52 are allowed.
This office action is responsive to the amendment filed on 01/22/21.  As directed by the amendment: claims 27 and 40 have been amended; and no claims have been cancelled nor added.  Thus, claims 27-52 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a power operated trimming tool comprising the elongated handle assembly in which the handle extension has an inner surface defining a portion of the handle assembly throughbore and the inner surface has a bearing seating region in which the bearing seating region defines a part of the handle assembly throughbore that is distal to the handle body, a drive gear, the shaft support assembly having first and second bearing support assemblies disposed in the bearing seating region of the handle extension in which these assemblies support the drive gear for rotation about the drive gear axis of rotation, and a head assembly. as recited in Claim 27.   Further, the prior art does not teach a power operated trimming tool assembly including the claimed power operated trimming tool having an elongated handle assembly, a drive gear, a head assembly in which a shaft drive transmission including a drive assembly is releasably positioned within the handle assembly throughbore, a drive fitting supported by the driver assembly engaging the drive gear such that rotation of the drive fitting rotates the drive gear about the drive gear axis of rotation as recited in Claim 38.   Additionally, with regard to Claim 40, as a similar amendment was furthered to that of Claim 27, and as such Claim 40 is patentable for its newly amended claim limitations 
          The closest prior art references of record are Ewers (US 9,516,887) and Droste (US 2004/0216976).  Claim 27 of the instant patent application was amended to recite that the bearing seating 
The Ewers and Droste references, taken alone or in combination, do not teach or suggest a power operated trimming tool comprising a handle assembly having a throughbore and including a handle extension having an inner surface defining a portion of the handle assembly throughbore and an inner surface of the handle extension including a bearing seating region wherein the bearing seating region defines a part of the handle assembly throughbore that is distal to the handle body and further includes a shaft support assembly including first and second bearing support assemblies disposed in the bearing seating region of the handle extension, the first and second bearing support assemblies of the shaft support assembly supporting a drive gear for rotation about a drive gear axis of rotation.
In the final Office Action, Ewerswas asserted as teaching all of the elements of claim 27 except for the shaft support assembly. Office Action of 11/6/2020 at pp. 2-3.  With regard to Ewers, the handheld skinning device of Ewers includes a handle 10 and a housing 17 extending from a front or distal end of the handle 10. In Figure 4 of the Ewers reference, the housing 17 and the components supported therein including the tooth roll 7, the blade 2 and the worm gear 8 are shown in section. The handle 10 includes a motor which drives a worm gear 8 via a central shaft to which the worm gear 8 is mounted. The worm gear 8, in turn, drives the tooth roll 7. Presumably, the worm gear central shaft is coupled to the motor located in the handle 10 drives the worm gear 8 about an axis 3. At col. 3, lines 31-34, the specification of the Ewers reference states: “FIG. 4 shows the handheld skinning device 1 in a similar view as in FIG. 3, only that in this case a sectional view through tooth roll 7 is shown, which is driven by worm gear 8 about axis 3.” The handle 10 is not shown in cross section in any of the Ewers drawing figures, including Figure 4. Nor is there any description in the Ewers’ specification of any “handle extension” of the handle 10. Nor is there any description in Ewers as to how or where the central shaft of the worm gear 8 is supported for rotation.
Indeed, from a close examination of Figure 4 of the Ewers reference, to the extent there is a bearing support for the central shaft of the worm gear 8, it would appear to be a bearing located immediately to the right of the enlarged gear head of the worm gear 8. Such a bearing immediately to the right of the enlarged gear head of the worm gear 8 would provide both 
Even if a first bearing support assembly for the shaft of the worm gear 8 was, for sake of argument, deemed as being within a “handle extension” that extends distally from the Ewers’ handle 10, to provide for greater stability in supporting the worm gear shaft along its longitudinal extent, it is likely that a second bearing support assembly, if such a second bearing support assembly exists, would be provided at or near a proximal end of the worm gear shaft. That is, a second bearing support assembly, if one exists, would likely be located at or near the motor so as to have as large a longitudinal distance as possible between the first and the second bearing support assemblies. For example, the secondary reference Droste teaches just such spaced apart support configuration for the intermediate shaft 6. The Droste specification states: “The intermediate shaft 6 is rotatably mounted in a housing 2 of the hammer via a first bearing (not shown) located at the rearward end of the intermediate shaft 6 and a forward bearing 3 located at the forward end of the intermediate shaft 6.” Droste at para. [0060]. Thus, the Droste reference expressly teaches a first bearing support assembly at a rearward end of the intermediate shaft and a second bearing support assembly at a forward end of the intermediate shaft.
The Ewers’ specification expressly teaches that the motor is within the handle 10, namely, “Tooth roll 7 is driven by a motor in handle 10 via worm gear 8 after engaging lever 12 is pressed.” Ewers at col. 2, line 66 - col. 3, line 1. While the Ewers reference does not teach the longitudinal extent of the worm gear shaft or the specific location of the motor in the handle 10, since the motor is clearly “in [the] handle 10” it would be a fair assumption that the worm gear shaft extends into the handle 10 so as to be coupled to the motor. Thus, a second bearing support assembly, if one exist, would be in the handle 10, as opposed to the handle extension that is distal to the handle 10. It therefore follows that the bearing seating region for the second bearing support assembly would also necessarily be in the handle 10, as opposed to the handle extension.


The Ewers reference is silent as to how the housing 17 is coupled to the handle 10 and is similarly silent as to the nature of any handle extension of the handle 10. However, contrary to the assertions furthered in the Office Action, the Ewers reference does not  teach or suggest: a) a handle extension having an inner surface defining a portion of a handle assembly throughbore; b) an inner surface of the handle extension including a bearing seating region that defines a part of the handle assembly throughbore that is distal to the handle body; or c) first and second bearing support assemblies disposed in the bearing seating region of the handle extension.
With regards to the Droste citation, Droste teaches an overload clutch mechanism for a power operated wobble drive hammer drill. The Office Action cites Paragraph [0060] and Figure 1 of Droste as teaching an intermediate shaft 6 rotatably mounted in a housing 2 via a first bearing (not shown) located at a rearward end of the intermediate shaft 6 and a forward bearing 3 located at the forward end of the intermediate shaft 6. There is no indication in the Droste reference as to how the forward bearing 3 is supported by the housing 2. See Figure 1 of the Droste reference in which the forward bearing 3 is shown within the interior region of the housing 2 with no indication that an inner surface of the housing 2 provides any sort of bearing seating region for the forward bearing 3. Further, as noted above, the Droste reference teaches that the first bearing is at a rearward end of the intermediate shaft 6. Thus, the forward bearing 3 and the first bearing are spaced apart at opposite ends of the intermediate shaft 6. Thus, a 
Furthermore, the handle of the Droste reference is a “pistol grip rear handle” extending rearwardly and downwardly from the housing 2. Droste at Paragraph [0060]. Neither the hammer housing 2 or the pistol grip rear handle of the Droste reference includes any “handle extension” extending from a handle body nor any handle assembly throughbore. Given the shortcomings of the Droste drawings and specification as to the details of the first bearing and the forward bearing 3 with respect to the housing 2, the Droste reference does not provide any teaching or suggestion that would cause one of skill in the art to modify the handle 10 of the Ewers reference to include: a) a handle extension having an inner surface defining a portion of a handle assembly throughbore; b) an inner surface of the handle extension including a bearing seating region that defines a part of the handle assembly throughbore that is distal to the handle body; or c) first and second bearing support assemblies disposed in the bearing seating region of the handle extension, as recited in claim 27.
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.   

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761